Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US20130113330, herein ‘Saito’).
RE claim 1, Saito discloses a rotary electric machine comprising: 
a stator core [230] provided with a plurality of slots [237]; 
stator windings [238] of a plurality of phases provided with a plurality of wave-wound winding coils (see [0052]-[0058], [0066]), each having a slot conductor [233a] inserted into each slot of the stator core and included plural layers of conductors (fig. 7) and a jumper conductor [233b] that connects the same side ends of the slot conductors inserted into different slots to form a coil end [241] (see [0070]); and 
a rotor [250] rotatably supported to the stator core by interposing a vacancy [222],
wherein the jumper conductor [233b] connects the slot conductors to each other by striding the slots with a slot pitch of "Np = N + 1" in one of the coil ends and striding the slots with a slot pitch of "Np = N - 1" in the other coil end (see Abnstract and [0092], [0107], [0118]), where "N" denotes the number of slots per pole, 
the stator winding has a plurality of slot conductor groups having a plurality of slot conductors of the same phase (see [0115]), 
the plurality of slot conductors of the slot conductor group are inserted into a predetermined number (Ns) of slots continuously arranged in a circumferential direction of the stator core such that the slot and the layer are adjacent to each other, and 
the predetermined number (Ns) is set to "Ns = NSPP + 1," where "NSPP" denotes the number of slots per pole per phase. 
RE claim 3,  Saito discloses the rotary electric machine according to claim 1, wherein the winding coil is formed by connecting a plurality of segment conductors (see [0008]).
RE claim 4, Saito discloses the rotary electric machine according to claim 1, wherein the slot conductor is a rectangular wire (see fig. 10).
RE claim 5, Saito discloses the rotary electric machine according to claim 1, wherein the stator winding has a plurality of Y connections, and voltages induced in the coils of each phase of each Y connection have no phase difference (see fig. 6 & [0010]).
RE claim 6, Saito discloses a vehicle comprising: the rotary electric machine according to claim 1; a battery that supplies DC power; and a converter that converts DC power of the battery into AC power and supplies the AC power to the rotary electric machine, wherein a torque of the rotary electric machine is used as a driving force (see [0011]).
Saito substantially discloses the claimed rotary electric machine, except for the conductor, which being inserted into each stator slot, including any one of six or more even-numbered layers.
Nonetheless, the number of conductor layers of the stator’s windings/coils is a matter of obvious engineering design choices based on various factors, for non-limiting examples size/shape of the stator and/or overall size/shape of the motor and/or the motor’s predetermined require output torque for a particular industrial implementation.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art by configuring the prior art stator’s slot conductor, which inserted into each slot of the stator core, having six or more even-numbered layers.  Doing so would enable the motor to provide a predetermined output torque, as required; also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  In this instant case, Saito discloses the prior art stator’s slot conductor, which inserted into each slot of the stator core, having plural layers; thus, discovering the optium/workable range of six or more even-numbered layers would involve only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No. US 10797550. 
Currently claimed invention
[Claim 1] A rotary electric machine comprising: a stator core provided with a plurality of slots; stator windings of a plurality of phases provided with a plurality of wave-wound winding coils, each having a slot conductor inserted into each slot of the stator core and included in any one of six or more even-numbered layers and a jumper conductor that connects the same side ends of the slot conductors inserted into different slots to form a coil end; and a rotor rotatably supported to the stator core by interposing a vacancy, wherein the jumper conductor connects the slot conductors to each other by striding the slots with a slot pitch of "Np = N + 1" in one of the coil ends and striding the slots with a slot pitch of "Np = N - 1" in the other coil end, where "N" denotes the number of slots per pole, the stator winding has a plurality of slot conductor groups having a plurality of slot conductors of the same phase, the plurality of slot conductors of the slot conductor group are inserted into a predetermined number (Ns) of slots continuously arranged in a circumferential direction of the stator core such that the slot and the layer are adjacent to each other, and the predetermined number (Ns) is set to "Ns = NSPP + 1," where "NSPP" denotes the number of slots per pole per phase.

[Claim 2] The rotary electric machine according to claim 1, wherein the slot conductor group has "NL2" slot conductor sub-groups including an inner circumferential layer and an outer circumferential layer that neighbor to each other in a radial direction of the stator core and are connected to the jumper conductor, the slot conductor of the inner circumferential layer and the slot conductor of the outer circumferential layer are arranged to deviate from each other by a single slot pitch in a circumferential direction of the stator core, and the "NL2" slot conductor sub-groups are arranged such that both circumferential ends of the circumferential direction of the stator core are aligned with each other.

[Claim 3] The rotary electric machine according to claim 1, wherein the winding coil is formed by connecting a plurality of segment conductors.

[Claim 4] The rotary electric machine according to claim 1, wherein the slot conductor is a rectangular wire.

[Claim 5] The rotary electric machine according to claim 1, wherein the stator winding has a plurality of Y connections, and voltages induced in the coils of each phase of each Y connection have no phase difference.

[Claim 6] A vehicle comprising: the rotary electric machine according to claim 1; a battery that supplies DC power; and a converter that converts DC power of the battery into AC power and supplies the AC power to the rotary electric machine, wherein a torque of the rotary electric machine is used as a driving force.
US 10797550 patented invention
1. A rotary electric machine comprising: a stator core provided with a plurality of slots; stator windings of a plurality of phases provided with a plurality of wave-wound winding coils, each having a slot conductor inserted into each slot of the stator core and included in any one of a plurality of layers and a jumper conductor that connects the same side ends of the slot conductors inserted into different slots to form a coil end; and a rotor rotatably supported to the stator core by interposing a vacancy, wherein the winding coils include a first winding coil having a first jumper conductor as the jumper conductor and a second winding coil having a second jumper conductor as the jumper conductor, the first jumper conductor connects the slot conductors to each other by striding the slots with a slot pitch of “Np=N” in one of the coil ends and striding the slots with a slot pitch of “Np=N” in the other coil end, where “N” denotes the number of slots per pole, the second jumper conductor connects the slot conductors to each other by striding the slots with a slot pitch of “Np=N+1” in one of the coil ends and striding the slots with a slot pitch of “Np=N−1” in the other coil end, where “N” denotes the number of slots per pole, and the stator winding has a plurality of slot conductor groups having a plurality of slot conductors of the same phase.

2. The rotary electric machine according to claim 1, wherein the plurality of slot conductors of the slot conductor group are inserted into a predetermined number (Ns) of slots continuously arranged in a circumferential direction of the stator core such that the slot and the layer are adjacent to each other, and the predetermined number (Ns) is set to “Ns=NSPP+NL2,” where “NSPP” denotes the number of slots per pole per phase, and the number of layers (NL) relating to the second winding coil is set to “2×NL2.”

3. The rotary electric machine according to claim 2, wherein the slot conductor group is divided into a plurality of slot conductor sub-groups, the slot conductor sub-groups neighboring in a radial direction of the stator core are arranged such that both circumferential ends of the stator core in the adjacent side are aligned with each other, the plurality of slot conductor sub-groups include “NL1” first slot conductor sub-groups having a first inner circumferential layer and a first outer circumferential layer that neighbor to each other in a radial direction of the stator core and are connected to the first jumper conductor and “NL2” second slot conductor sub-groups having a second inner circumferential layer and a second outer circumferential layer that neighbor to each other in the radial direction of the stator core and are connected to the second jumper conductor, the slot conductors of the first inner circumferential layer and the slot conductors of the first outer circumferential layer are arranged such that both circumferential ends of the stator core are aligned with each other, and the slot conductors of the second inner circumferential layer and the slot conductors of the second outer circumferential layer are arranged to deviate from each other by a single slot pitch in a circumferential direction of the stator core.

4. The rotary electric machine according to claim 1, wherein the winding coil is formed by connecting a plurality of segment conductors.

5. The rotary electric machine according to claim 1, wherein the slot conductor is a rectangular wire.

6. The rotary electric machine according to claim 1, wherein the stator winding has a plurality of Y connections, and voltages induced in the coils of each phase of each Y connection have no phase difference.

7. A vehicle comprising: the rotary electric machine according to claim 1; a battery that supplies DC power; and a converter that converts DC power of the battery into AC power and supplies the AC power to the rotary electric machine, wherein a torque of the rotary electric machine is used as a driving force.

8. A rotary electric machine comprising: a stator core provided with a plurality of slots; stator windings of a plurality of phases provided with a plurality of wave-wound winding coils, each having a slot conductor inserted into each slot of the stator core and included in any one of a plurality of layers and a jumper conductor that connects the same side ends of the slot conductors inserted into different slots to form a coil end; and a rotor rotatably supported to the stator core by interposing a vacancy, wherein the winding coils include a first winding coil having a first jumper conductor as the jumper conductor and a second winding coil having a second jumper conductor as the jumper conductor, the first jumper conductor connects the slot conductors to each other by striding the slots with a slot pitch of “Np=N” in one of the coil ends and striding the slots with a slot pitch of “Np=N” in the other coil end, where “N” denotes the number of slots per pole, the second jumper conductor connects the slot conductors to each other by striding the slots with a slot pitch of “Np=N+1” in one of the coil ends and striding the slots with a slot pitch of “Np=N−1” in the other coil end, where “N” denotes the number of slots per pole, the stator winding has a plurality of slot conductor groups having a plurality of slot conductors of the same phase, the plurality of slot conductors of the slot conductor group are inserted into a predetermined number (Ns) of slots continuously arranged in a circumferential direction of the stator core such that the slot and the layer are adjacent to each other, the predetermined number (Ns) is set to “Ns=NSPP+NL2,” where “NSPP” denotes the number of slots per pole per phase, and NL denotes the number of layers, the number of layers relating to the second winding coil being set to “2×NL2,” the slot conductor group is divided into a plurality of slot conductor sub-groups, the slot conductor sub-groups neighboring in a radial direction of the stator core are arranged such that both circumferential ends of the stator core in the adjacent side are aligned with each other, the plurality of slot conductor sub-groups include “NL1” first slot conductor sub-groups having a first inner circumferential layer and a first outer circumferential layer that neighbor to each other in a radial direction of the stator core and are connected to the first jumper conductor and “NL2” second slot conductor sub-groups having a second inner circumferential layer and a second outer circumferential layer that neighbor to each other in the radial direction of the stator core and are connected to the second jumper conductor, the slot conductors of the first inner circumferential layer and the slot conductors of the first outer circumferential layer are arranged such that both circumferential ends of the stator core are aligned with each other, and the slot conductors of the second inner circumferential layer and the slot conductors of the second outer circumferential layer are arranged to deviate from each other by a single slot pitch in a circumferential direction of the stator core.

9. The rotary electric machine according to claim 8, wherein the winding coil is formed by connecting a plurality of segment conductors.

10. The rotary electric machine according to claim 8, wherein the slot conductor is a rectangular wire.

11. The rotary electric machine according to claim 8, wherein the stator winding has a plurality of Y connections, and voltages induced in the coils of each phase of each Y connection have no phase difference.

12. A vehicle comprising: the rotary electric machine according to claim 8; a battery that supplies DC power; and a converter that converts DC power of the battery into AC power and supplies the AC power to the rotary electric machine, wherein a torque of the rotary electric machine is used as a driving force.



The patented invention and the currently claimed invention are substantially the same, except for the conductor, which being inserted into each stator slot, including any one of six or more even-numbered layers.
Nonetheless, the number of conductor layers of the stator’s windings/coils is a matter of obvious engineering design choices based on various factors, for non-limiting examples size/shape of the stator and/or overall size/shape of the motor and/or the motor’s predetermined require output torque for a particular industrial implementation.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the patented invention by configuring the stator’s slot conductor, which inserted into each slot of the stator core, having six or more even-numbered layers.  Doing so would enable the motor to provide a predetermined output torque, as required; also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  In this instant case, discovering the optium/workable range of six or more even-numbered layers of each of the conductors would involve only routine skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834